Case 2:19-cv-03273-FMO-MAA Document 1 Filed 04/24/19 Page 1 of 6 Page ID #:1



  1   George M. Kraw (California Bar No. 71551)
      Katherine McDonough (California Bar No. 241426)
  2
      Jessica N. Melgar (California Bar No. 311575)
  3   Kraw Law Group, APC
      605 Ellis Street, Suite 200
  4
      Mountain View, California 94043
  5   Telephone: 650-314-7800
  6   Facsimile: 650-314-7899
      gkraw@kraw.com
  7   kmcdonough@kraw.com
  8   jmelgar@kraw.com

  9   Attorneys for:
      Producer-Writers Guild of America Pension Plan;
 10   Board of Directors, Producer-Writers Guild of America Pension Plan;
 11   Writers’ Guild-Industry Health Fund; and
      Board of Trustees, Writers’ Guild-Industry Health Fund
 12
 13                IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 14
                             WESTERN DIVISION
 15
 16
      PRODUCER-WRITERS GUILD OF        Case No.:
 17   AMERICA PENSION PLAN; BOARD OF
      DIRECTORS OF THE PRODUCER-
 18   WRITERS GUILD OF AMERICA PENSION
      PLAN,                            COMPLAINT
 19
               and,
 20
      WRITERS’ GUILD-INDUSTRY HEALTH
 21   FUND; BOARD OF TRUSTEES OF THE
      WRITERS GUILD-INDUSTRY HEALTH
 22   FUND,
 23
                   Plaintiffs,
 24
            v.
 25
      MAMMOTH CREATIONS, LLC,
 26   a California State Limited Liability Company,
 27                and,
 28
                                     COMPLAINT – 1
                                 CASE NO.:
Case 2:19-cv-03273-FMO-MAA Document 1 Filed 04/24/19 Page 2 of 6 Page ID #:2



  1   TODD COURTNEY,
      an Individual,
  2
  3                Defendants.
  4
  5         1.    This action has been brought in an effort to collect unpaid
  6   contributions owed to the Plaintiffs. This action arises under Section 502 of the
  7   Employee Retirement Income Security Act of 1974, as amended (“ERISA”) 29
  8   U.S.C. § 1001, et seq., under sections 1132 and 1145. This action also arises
  9   under Section 301 of the Labor Management Relations Act of 1947 (“LMRA”),
 10   29 U.S.C. § 185.
 11                           JURISDICTION AND VENUE
 12         2.    The Court has jurisdiction of this action under the terms of Section
 13   502(a), (e) and (g) of ERISA, 29 U.S.C. §1132(a), (e) and (g), 29 U.S.C. §185
 14   and 28 U.S.C. § 1331.
 15         3.    This Court has venue over this action pursuant to Section 502(e) of
 16   ERISA, 29 U.S.C. §1132(e), in that this is the district where the Plaintiffs
 17   Producer-Writers Guild of America Pension Plan and Writers’ Guild-Industry
 18   Health Fund (hereinafter separately referred to as “Pension Plan” and “Health
 19   Fund”, respectively; collectively referred to as “Benefit Plans”) are administered
 20   and where the breaches described herein took place.
 21                                      PARTIES
 22         4.    The Benefit Plans are employee benefit plans within the meaning of
 23   Sections 3(1), 3(2), and 3(3) of ERISA, 29 U.S.C. §1002 (1), (2), and (3), and are
 24   maintained for the purpose of providing retirement, health and welfare, and
 25   related benefits to eligible participants. The Benefit Plans receive contributions
 26   from numerous employers pursuant to Collective Bargaining Agreements
 27   between employers and Writers Guild of America, West, and Writers Guild of
 28
                                      COMPLAINT – 2
                                  CASE NO.:
Case 2:19-cv-03273-FMO-MAA Document 1 Filed 04/24/19 Page 3 of 6 Page ID #:3



  1   America, East, and therefore, are multiemployer plans under Section 3(37) of
  2   ERISA, 29 U.S.C. §1002(37), and 29 U.S.C. § 1301(a)(3).
  3            5.      The Board of Directors of the Producer-Writers Guild of America
  4   Pension Plan and the Board of Trustees of the Writers’ Guild-Industry Health
  5   Fund (hereinafter collectively referred to as “Boards of Trustees”) are fiduciaries
  6   within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A).
  7            6.      The Benefit Plans and Boards of Trustees maintain their principal
  8   place of business at 2900 West Alameda Avenue, Suite 1100, Burbank,
  9   California.
 10            7.      The Benefit Plans bring this action on behalf of themselves and on
 11   behalf of participants and beneficiaries in the Benefit Plans to recover benefits
 12   due, pursuant to Section 502 of ERISA, 29 U.S.C. § 1132.
 13            8.      Defendant Mammoth Creations, LLC (hereinafter referred to as
 14   “Mammoth”) is, upon information and belief, a limited liability company existing
 15   under the laws of the State of California. Defendant is an employer in an
 16   industry affecting commerce within the meaning of Sections 3(5), 3(11), and
 17   3(12) of ERISA, 29 U.S.C. §1002(5), (11), and (12), and Section 2(2) of the
 18   LMRA, 29 U.S.C. §152(5).
 19            9.      Mammoth’s principal place of business is 822 Euclid St., Unit H,
 20   Santa Monica, California 90403.
 21            10.     Mammoth is a signatory employer to the Minimum Basic
 22   Agreement (“MBA”) which provides for payment of contributions to the Benefit
 23   Plans.        The MBA binds Mammoth to the provisions of the MBA and the
 24   respective Trust Agreements for the Pension Plan and Health Fund (“Trust
 25   Agreements”) that created the Benefit Plans.
 26            11.     Todd Courtney is the Chairman of Defendant Mammoth and
 27   personally guaranteed the benefit contributions owed by Mammoth, LLC.
 28
                                         COMPLAINT – 3
                                     CASE NO.:
Case 2:19-cv-03273-FMO-MAA Document 1 Filed 04/24/19 Page 4 of 6 Page ID #:4



  1                            FACTUAL ALLEGATIONS
  2         12.   Mammoth entered into the MBA with the Writers Guild of America
  3   East and Writers Guild of America West. The MBA established the terms and
  4   conditions of writers hired to perform covered writing services performed by
  5   employees of the MAMMOTH.
  6         13.   Upon information and belief, Mammoth employed at least three (3)
  7   employees covered by the MBA.
  8         14.   Mammoth is required to make contributions to the Benefit Plans for
  9   covered writing services performed by its bargaining unit employees in the
 10   amount and manner specified in the MBA and Trust Agreements.
 11         15.   Mammoth failed to timely submit its contribution for covered
 12   writing services performed under the terms of the MBA.
 13         16.   The Benefit Plans first notified Mammoth in a letter, dated February
 14   16, 2018, that Mammoth had failed to timely submit required contributions for
 15   covered writing services and demanded payment be made. Pursuant to the Trust
 16   Agreement, Mammoth was also assessed liquidated damages and interest on the
 17   delinquent contributions, which continue to accumulate.
 18         17.   This firm, on behalf of the Benefit Plans, subsequently sent
 19   Mammoth additional notices in letters dated June 18, 2018 and June 29, 2018.
 20         18.   To date, Mammoth has failed to pay contributions, liquidated
 21   damages and interest owed.
 22         19.   Under the terms of the Trust Agreements, an employer who fails to
 23   make timely contributions to the Benefit Plans for employee fringe benefits is
 24   liable to the Benefit Plans for all unpaid contributions, interest, and attorney’s
 25   fees and collection costs. See also, 29 U.S.C. §1132(g).
 26         20.   Pursuant to 29 U.S.C. §1132(g)(2), Plaintiffs are further entitled to
 27   an amount equal to the greater of:
 28               (a)    double interest; or
                                       COMPLAINT – 4
                                   CASE NO.:
Case 2:19-cv-03273-FMO-MAA Document 1 Filed 04/24/19 Page 5 of 6 Page ID #:5



  1                 (b)     interest plus liquidated damages.
  2
  3                               STATEMENT OF CLAIMS
  4
                                  FIRST CLAIM
  5            Failure to Make Contractually Required Contributions
          to Multi-Employer Plan Under the Employment Retirement Income
  6
                                    Security Act
  7                         (29 U.S.C. §§ 1132 and 1145)
  8         21.     Plaintiffs hereby incorporate by reference each allegation contained
  9   in Paragraphs 1 through 20 as fully set forth herein.
 10         22.     This is an action to collect unpaid contributions found owing to a
 11   multi-employer benefit plan pursuant to the terms of the MBA and the Trust
 12   Agreements.
 13         23.     Mammoth’s failure to pay contributions constitute a failure of an
 14   employer to make contractually required contributions to a multi-employer plan
 15   pursuant to Section 515 of ERISA, 29 U.S.C. § 1145.
 16         24.     Plaintiffs are entitled to judgment for all unpaid contributions,
 17   liquidated damages, prejudgment interest, and reasonable attorney’s fees and
 18   costs pursuant to 29 U.S.C. §1132(g)(2).
 19
                                       SECOND CLAIM
 20                       Breach of a Collective Bargaining Agreement
 21                                    (29 U.S.C. §§ 185)
 22         25.     Plaintiffs hereby incorporate by reference each allegation contained

 23   in Paragraphs 1 through 24 as fully set forth herein.

 24         26.     This is an action to enforce a Collective Bargaining Agreement and

 25   the Trust Agreements, pursuant to 29 U.S.C. § 185(a).

 26         27.     Plaintiffs are entitled to pursue this claim as a third party beneficiary

 27   to the MBA and Trust Agreements.

 28
                                        COMPLAINT – 5
                                    CASE NO.:
Case 2:19-cv-03273-FMO-MAA Document 1 Filed 04/24/19 Page 6 of 6 Page ID #:6



  1         28.    Defendant’s failure to pay contributions owing breached the MBA
  2   and Trust Agreements, to the detriment of the Plaintiffs. Plaintiffs are entitled to
  3   contributions, liquidated damages, interest, and attorneys’ fees and costs pursuant
  4   to the MBA and Trust Agreements.
  5                                       PRAYER
  6         WHEREFORE, Plaintiffs respectfully request this Court:
  7         A.     Enter a judgment declaring that Defendant has a contractual
  8                obligation to make payments to the Benefit Plans (a) requiring
  9                contributions to fund benefits in an amount to be proven at trial; (b)
 10                requiring liquidated damages and interest payments in an amount to
 11                be proven; and (c) requiring the payment of reasonable attorneys’
 12                fees and costs of litigation pursuant to the Minimum Basic
 13                Agreement, the Trust Agreements and ERISA.
 14         B.     Other such legal and equitable relief as the Court may deem just and
 15                equitable.
 16
 17   Dated: April 24, 2019                         KRAW LAW GROUP
 18
                                             By: /s/ Katherine McDonough
 19                                              KATHERINE MCDONOUGH
 20                                              Counsel for Plaintiffs

 21
 22
 23
 24
 25
 26
 27
 28
                                      COMPLAINT – 6
                                  CASE NO.:
